DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                   CORECIVIC, INC. f/k/a
         CORRECTIONS CORPORATION OF AMERICA, INC.,
                    a foreign corporation,
                          Appellant,

                                   v.

                    CITY OF PEMBROKE PINES,
                             Appellee.

                             No. 4D20-195

                         [February 25, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carol-Lisa Phillips, Judge; L.T. Case No.
CACE12007337 (25).

   Leonard K. Samuels, Paul S. Figg, and Justen Fischer of Berger
Singerman LLP, Fort Lauderdale, for appellant.

  E. Bruce Johnson and Hudson C. Gill of Johnson, Anselmo, Murdoch,
Burke, Piper & Hochman, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

MAY, GERBER and KUNTZ, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.